Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2005

In Re: Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2070




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Robinson " (2005). 2005 Decisions. Paper 1117.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1117


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-73    (April 2005)                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2070
                                   ________________

                            IN RE: RUSSELL ROBINSON,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                       (Related to D.V.I. Crim. No. 04-cr-00005-2)
                      _____________________________________

                      Submitted Under Rule 21, Fed. R. App. Pro.
                                   April 29, 2005
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                   Filed: May 27, 2005
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Russell Robinson asks that we issue a writ of mandamus directing the

District Court to rule on his habeas petition seeking pretrial release. We will deny

Robinson’s request for mandamus relief as moot.

              Robinson is detained pending the resolution of federal criminal charges.

See United States v. Hendricks, 395 F.3d 173, 184 (3d Cir. 2005) (granting the United

States’ pretrial appeal and remanding for further proceedings). On March 3, 2005, the

District Court filed Robinson’s pro se habeas petition, which—among other
things—alleged an illegal arrest and prosecutorial misconduct. When Robinson filed his

mandamus petition in this court on April 6, 2005, the District Court had not yet acted on

his habeas petition. Two days later, however, the District Court denied Robinson’s

request.1 Accordingly, inasmuch as Robinson has now received what he requested (i.e, a

ruling by the District Court), his mandamus petition is moot. See, e.g., In re Orthopedic

Bone Screw Pros. Liab. Litig., 94 F.3d 110, 111 (3d Cir. 1996) (on mootness).

              For the foregoing reasons, we will deny Robinson’s mandamus petition.




   1
    The District Court entered the denial of Robinson’s habeas petition on both the
criminal docket, D.V.I. Crim No. 04-cr-00005, and under a newly created civil number,
D.V.I. Civ. No. 05-cv-00025. The District Court’s order expressly denied relief to the
extent that Robinson’s request could be construed as seeking “immediate release from
detention, modification of the ‘no bail’ condition, or dismissal of the indictment.”
Order, 1.